      Case 1:20-cv-01819-CKK Document 17 Filed 09/08/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 LABADIE ENVIRONMENTAL
 ORGANIZATION, et al.,
              Plaintiff
                                                      Civil Action No. 20-1819 (CKK)
         v.
 ANDREW WHEELER, et al.,
              Defendants



                                   RULE 4(m) ORDER
                                   (September 8, 2020)
    Plaintiffs filed the Complaint in this action on July 6, 2020 against Defendants
Andrew Wheeler, et al. See Compl., ECF No. [1]. As of the date of this Order, the public
docket reflects that Plaintiffs have yet to file sufficient proof of service of Defendants. In
this regard, the Court directs Plaintiffs’ attention to Federal Rule of Civil Procedure 4(m),
which provides in pertinent part:
       If a defendant is not served within 90 days after the complaint is filed, the
       court—on motion or on its own after notice to the plaintiff—must dismiss
       the action without prejudice against that defendant or order that service be
       made within a specified time. But if the plaintiff shows good cause for the
       failure, the court must extend the time for service for an appropriate
       period.

Fed. R. Civ. P. 4(m). “Unless service is waived, proof of service must be made to the
court.” Fed. R. Civ. P. 4(l)(1).
   In order to avoid the finality of a mandatory dismissal of this action against
Defendants, it is, this 8th day of September, 2020, hereby

    ORDERED that, by no later than OCTOBER 4, 2020 Plaintiffs must either cause
process to be served upon Defendants and sufficient proof of service to be filed with the
Court or establish good cause for the failure to do so. Failure to make such filings will
result in dismissal of this case.
   SO ORDERED.
                                                            /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge


                                              1
